Citation Nr: 1813392	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to June 7, 2011, for the grant of service connection for right knee degenerative disease.

2.  Entitlement to an effective date prior to June 7, 2011, for the grant of service connection for right knee residuals of trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2017, the Veteran testified at a videoconference hearing held by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

To the extent that the Veteran is raising the contention that February 1971 and/or June 2006 rating decisions were the product of a clear and unmistakable error (CUE), those matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's claim to reopen the claims of entitlement to service connection for right knee degenerative disease and right knee residuals of trauma, following the most recent prior final denial in a June 2006 rating decision, was received by VA on June 7, 2011.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 7, 2011, for the grant of service connection for right knee degenerative disease have not been met.  38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.160, 3.400 (2017).

2.  The criteria for an effective date prior to June 7, 2011, for the grant of service connection for four right knee residuals of trauma have not been met.  38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.160, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the March 2012 rating decision on appeal, the RO granted service connection for right knee degenerative disease and for right knee residuals of trauma.  The effective date of the awards was June 7, 2011.  The Veteran contends that he is entitled to an earlier effective date.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2017).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2017).

Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2017).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.   See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  

Historically, the Veteran filed his original claim for service connection for "injured right knee aggravated by service on June 22, 1970" in October 1970.  A February 1971 rating decision denied the claim.

In September 2005, the Veteran filed a claim to reopen his previously denied claim.  A June 2006 rating decision denied reopening, finding that the evidence submitted was not new and material.  Although notified of this denial in a letter dated June 8, 2006, the Veteran neither appealed the denial nor submitted new and material evidence within the one year appeal period.  Consequently, the denial became final.  Prior to June 7, 2011, no communications were received from the Veteran; the record does not reflect that the Veteran submitted any further communication subsequent to the June 8, 2006 notification letter.

The Veteran submitted a statement received by VA on June 7, 2011, in which he, again, indicated his desire to reopen his claim.  Subsequently, The RO granted entitlement to service connection for right knee degenerative disease and for right knee residuals of trauma and assigned June 7, 2011 as the effective date.  

As there was no communication or submission of evidence from the Veteran evincing an intent to apply for benefits or identifying the benefits sought between the June 2006 rating decision denial and the June 7, 2011, application to reopen, an earlier effective date is not warranted based on this record.  In fact, during the May 2017 Board hearing, the Veteran agreed that he did not appeal the June 2006 rating decision.  Rather, as noted in the introduction, the Veteran appears to allege CUE in the February 1971 rating decision that first denied his claim.  However, as the Board lacks jurisdiction to address this issue in the first instance, it is referred to the RO for appropriate action.  See generally Jarrell v. Nicholson, 20 Vet.App. 326, 331-32 (2006).  

Although there is evidence in the record indicating that the Veteran's "disability arose" prior to the date of his June 7, 2011, claim to reopen, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for right knee degenerative disease and for right knee residuals of trauma is June 7, 2011.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).


ORDER

Entitlement to an earlier effective date prior to June 7, 2011, for the grant of service connection for right knee degenerative disease is denied.

Entitlement to an earlier effective date prior to June 7, 2011, for the grant of service connection for right knee residuals of trauma is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


